EXHIBIT23.01 SCANA CORPORATION CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements No. 333-119618, 333-37398, and 333-129775 of SCANA Corporation on Forms S-8 and Registration Statements No. 333-113749 and 333-145208 of SCANA Corporation on Forms S-3 of our reports dated February 29, 2008 relating to the financial statements and financial statement schedule of SCANA Corporation (which report expresses an unqualified opinion and includes an explanatory paragraph regarding the adoption of Statement of Financial Accounting Standards No. 158, “Employers’
